DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
3.	Claim 1-7, 10, 12-18 of this application is patentably indistinct from claim 1-7, 11, and 13-19 of Application No. 16/421,120. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-7, 10, 12-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, and 13-19 of copending Application No. 16/421,120. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to similar limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
3.	Claim 8 objected to because of the following informalities:  
In claim 1 line 13, “and” should be added after “intent;”. Claim 15 is objected for similar reasons.
In claim 8 line 3, “responsive to” should be changed to read “in response to”. Claim 19 is objected for similar reasons. 
In claim 8 line 4, “the context” should be changed to read “a context”. Claim 19 is objected for similar reasons.
In claim 8 line 4, “determining that the intent based on” should be changed to read “determining the intent based on”. Claim 19 is objected for similar reasons.
In claim 9 line 2, “verbal content” should be changed to read “the verbal content”. Claim 20 is objected for similar reasons.
In claim 9 line 2, “environment data” should be changed to read “the environment data”. Claim 20 is objected for similar reasons.
In claim 10 line 1 and claim 12 line 1, “the set of actions” should be changed to read “the set of actions performed by the robotic device” to differentiate from the set of actions performed by the individual. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breazeal et al. (US 2016/0193732 A1).
a.	Regarding claims 1 and 15, Breazeal teaches:
A robotic device (Fig. 1, “PCD 100”), comprising: 
a plurality of sensors 212, 240, 202 (Fig. 2) configured to: 
capture a set of one or more images of an individual ([0060], “the PCD 100 may be configured to employ one or more visual-spatial perception sensors such as a RGB camera 212 , a depth camera 214 and other sensors so as to receive 2D vision, 3D Vision, or sense motion or color.”), 
record sound signals of the individual ([0051], “The aural perception of the PCD 100 may be realized using an array of microphones 202 , one or more signal processing techniques such as 204 and an automatic speech recognition module 206”), and 
generate environment data of an environment surrounding the individual ([0060], “The PCD 100 may include a visual-spatial perception subsystem to keep track of the moment-to-moment physical state of users and the environment. This subsystem may present the current state estimate of users to the other internal software modules as a dynamically updated, shared data structure called the Local Perceptual Space (LPS) 208”; [0061], “Person Detection: This level may detect persons present in nearby surroundings.”; [0062], “Person Tracking: The PCD 100 may be configured to locate the person in 3D and accordingly, determine the trajectory of the person using sensors such as vision, depth, motion, sound, color, features & active movement …”) ; 
a processor ([0137], “PCD utilizes a plurality of sensors in communication with a processor to sense data.”); and 
memory storing instructions configured to cause the processor to perform ([0137], “PCD 100 makes use of data stored in local memory forming a part of PCD 100 and accesses data stored remotely such as at a server or in the cloud such as via wired or wireless modes of communication”): 
recognizing a set of actions performed by the individual from the set of one or more images of the individual ([0051], “The psycho-social perception of the PCD 100 may include … a visual-spatial perception that may be used to … recognize the identity and gestures of, and maintain interaction with users.”; [0060], “The PCD 100 may include a visual-spatial perception subsystem to keep track of the moment-to-moment physical state of users and the environment.”; “[0062] Person Tracking: The PCD 100 may be configured to locate the person in 3D and accordingly, determine the trajectory of the person using sensors such as vision, depth, motion, sound, color, features & active movement.”; [0207], “When the user is leaving for a trip to a store for which PCD 100 has maintained a list, the user may request PCD 100 to text the appropriate list to them, so that it will be available to them when they are shopping in the store.” – The PCD 100 may recognize that the user is leaving for a trip to a store through images of the user moving out of the house”); 
recognizing verbal content from the individual from the sound signals ([0051], “The psycho-social perception of the PCD 100 may include an aural perception that may be used to handle voice input”; [0205], “In accordance with this feature, PCD 100 may, at the user's request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip. The feature may be initiated by the user … through a natural language interface … PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list.”); 
determining the individual's intent (requesting a shopping list and going to a shopping store or health condition) by analyzing the set of actions performed by the individual ([0275], “PCD 100 may incorporate camera sensor 106 to acquire visual information from a user including data related to the activities, emotional state and medical condition of the user.”), the verbal content from the individual ([0056], “The textual representation of speech (words) may then be parsed to “understand” the user's intent”), and the environment data ([0216], “PCD 100 may be configured with a mood, activity, and environment monitor feature in the form of an application for PCD 100.”) ([0205], “In accordance with this feature, PCD 100 may, at the user's request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip. The feature may be initiated by the user … through a natural language interface. A user may specify the type of list to be made (e.g., “grocery”, “clothes”, “to-do”, or a specific type of store or store name). PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list. At any later time, user may ask PCD 100 to add other items to the list.”); 
identifying one or more tasks corresponding to the individual's intent ([0038], [0204], “List Manager”); 
determining a set of actions to be performed by the robotic device based on the one or more tasks ([0218]-[0222], [0205], “In accordance with this feature, PCD 100 may, at the user's request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip … PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list. At any later time, user may ask PCD 100 to add other items to the list.”; [0206], “In accordance with some embodiments, PCD 100 may be able to parse everyday conversation to determine that an item should be added to the list.”).

	b.	Regarding claims 2 and 16, Breazeal further teaches wherein determining the individual's intent comprises providing the set of actions performed by the individual, the verbal content, and the environment data to a machine learning model, the machine learning model trained to recognize the individual's intent (Fig. 2, [0108], “For example, PCD's servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216”; [0123], “The PCD robots may collect information that can be used to train machine learning algorithms …Training signals may include knowledge that the PCD robot has accomplished a task or explicit feedback generated by the user such as voice, touch prompt, a smiling face, gesture, etc. Accumulating images from the cameras that may include a face and audio data may be used to improve the quality of those respective systems in the cloud.”).

	c.	Regarding claims 3 and 17, Breazeal further teaches wherein the machine learning model is trained by using training data including labels describing reference intent ([0123], [0290]).

	d.	Regarding claim 4, Breazeal further teaches determining the intent comprises determining whether the set of actions is included in a plurality of predetermined actions, a predetermined action corresponding to a predetermined intent ([0285], “Similarly, PCD 100 may observe a user's gaze being fixated on a point in space while the user remains relatively motionless and silent in an otherwise silent environment and determine that the user is in a state of thought or confused. In yet other embodiments, PCD 100 may interpret user gestures such as nodding or shaking one's head as indications of mental agreement or disagreement.”).

	e.	Regarding claims 5 and 18, Breazeal further teaches wherein determining the intent comprises determining whether the verbal content is included in a plurality of predetermined verbal content ([0057], “In accordance with exemplary and non-limiting embodiments, the PCD 100 may be configured to include a natural language processing layer that may be sandwiched between the ASR module 206 and an interaction system of the PCD 100 . The natural language processing layer may include natural language understanding (NLU) module that may take the text generated by the ASR and assign meaning to that text … As more and more user utterances are collected, the PCD 100 may gradually transform traditional grammars into statistical grammars that may provide higher speech recognition and understanding performance, and allow for automatic data-driven adaptation.”; [0058], “In an embodiment, the PCD 100 may be adapted to process natural language interactions that may be expressing the intent (e.g. Hey! Let's take a picture!).”), a predetermined verbal content corresponding to a predetermined intent ([0206], “For example, if someone in the room says “we're out of milk”, PCD 100 might automatically add that to the grocery list.”; [0212], “a natural language command (e.g., “PCD 100 , tell me the baseball scores from last night”).”; [0152], “The PCD 100 may infer the need to add to a list by hearing and understanding key phrases in ambient conversation (i.e., device hears “we are out of coffee” and asks the user if they would like coffee added to the grocery list).” – Each of these verbal content corresponds with an associated intent.).
	f.	Regarding claim 6, Breazeal further teaches wherein analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data comprises determining a temporal characteristic of each of the set of actions ([0062], “Further, the LPS 208 may be adapted to include temporal models and other inputs to handle occlusions and more simultaneous people. In addition to motion and 3D cues, the system may learn (from moving regions and 3D) a color segmentation model (Naive Bayes) online from images to adaptively separate the users face and hands from the background and combine the results of multiple inputs with the spatial and temporal filtering of the LPS 208 to provide robust person location detection for the system.”), and wherein the intent is determined based at least on the temporal characteristic ([0291], “PCD 100 may employ one of a plurality of types of analysis known in the art when performing machine learning including, but not limited to temporal pattern modeling and recognition, user preference modeling, feature classification, task/policy modeling and reinforcement learning.”).

	g.	Regarding claim 7, Breazeal further teaches wherein the environment data includes an ambient temperature ([0144], “the PCD 100 may include at least one thermistor to indicate ambient temperature of the environment.”) and a location ([0060], “This subsystem may present the current state estimate of users to the other internal software modules as a dynamically updated, shared data structure called the Local Perceptual Space (LPS) 208”; [0061], “Person Detection: This level may detect persons present in nearby surroundings.”; [0062], “Person Tracking: The PCD 100 may be configured to locate the person in 3D and accordingly, determine the trajectory of the person using sensors such as vision, depth, motion, sound, color, features & active movement …”; [0144], “The PCD 100 may determine relative location within a residence.”)). 

	h.	Regarding claims 8 and 19, Breazeal further teaches wherein analyzing the set of actions performed by the individual, the verbal content from the individual, and the environment data comprises: 
responsive to determining the set of actions is similar to a behavior schedule corresponding to the context, determining that the intent based on the behavior routine ([0273]-[0276]).

i.	Regarding claims 9 and 20, Breazeal further teaches determining the behavior schedule from historical actions of the individual ([0273], “it learns about important behavioral patterns (when you tend to do certain things)”), verbal content of the individual ([0275], “Likewise, PCD 100 may incorporate audio sensor 112 to acquire audio information from a user including data derived from speech recognition, data related to stress levels as well as contextual information such as the identity of entertainment media utilized by the user.”), and environment data ([0275], “For example, PCD 100 may incorporate camera sensor 106 to acquire visual information from a user including data related to the activities, emotional state and medical condition of the user.”).

	k.	Regarding claim 10, Breazeal further teaches wherein the set of actions includes monitoring the individual ([0219], “This feature may maintain a real time log of the user's emotional state. This indicator may be based on a fusion of facial expression recognition, body temperature, eye movement, activity level and type, speech prosody, keyword usage, and even such simple techniques as PCD 100 asking a user how they are feeling.”), assisting the individual ([0205], “PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list.”; [0206], “In accordance with some embodiments, PCD 100 may be able to parse everyday conversation to determine that an item should be added to the list.”), and sending an alert to another user ([0220]-[0221]). 

	l.	Regarding claim 11, Breazeal further teaches wherein the one or more tasks includes providing information ([0148], [0212]-0213], [0205], “In accordance with exemplary and non-limiting embodiments, PCD 100 may be configured with a List Manager feature. In accordance with this feature, PCD 100 may, at the user's request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip.”). 

m.	Regarding claim 13, Breazeal further teaches a robotic arm ([0341], “In embodiments the Family Member store can also include hardware accessories to expand the physical capabilities of the PCD 100 , such as … manipulators … and the like, as well as decorative elements that allow users to customize the appearance of the PCD 100”) and a locomotion system ([0303], “In other embodiments, the device may have hardware accessories that enable it to locomote in the environment or manipulate objects.”).

	n.	Regarding claim 14, Breazeal further teaches wherein the sensors comprise a camera ([0060], “a RGB camera 212”), a microphone ([0051], “The aural perception of the PCD 100 may be realized using an array of microphones 202 , one or more signal processing techniques such as 204 and an automatic speech recognition module 206 .”), a position sensor ([0062], “The PCD 100 may be configured to locate the person in 3D and accordingly, determine the trajectory of the person using sensors such as vision, depth, motion, sound, color, features & active movement.”), a depth sensor ([0060], “a depth camera 214”), a pressure sensor ([0311], “, one or more pressure sensors forming a part of PCD 100 may detect when a user is touching PCD 100 in a social manner.”), a touch sensor ([0275], “PCD 100 may further incorporate tactile sensor 102 to acquire tactile information from a user including data related to a user's touching or engaging in physical contact with PCD 100 including, but limited to, petting and hugging PCD 100 .”), a thermometer ([0144], “the PCD 100 may include at least one thermistor to indicate ambient temperature of the environment.”). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breazeal, in view of Tan et al. (US 2019/0145902 A1).
a.	Regarding claim 12, Breazeal further teaches wherein the set of actions includes:
	providing the one or more tasks to the individual ([0205], “In accordance with this feature, PCD 100 may, at the user's request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip … PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list.”); and
	receiving a confirmation from the individual ([0208], “Upon their return (i.e., the next time PCD 100 sees that user after they have requested the list to be texted to them), PCD 100 may ask how the trip went/whether the user found everything on the list. If “yes”, PCD 100 will clear the list and wait for other items to be added to it. If “no”, PCD 100 will inquire about what was not purchased, and clear all other items from the list.”).
Breazeal fails to specifically teach updating the machine learning model based on the confirmation from the individual.
	However, in the same field of endeavor, Tan teaches updating the machine learning model based on the confirmation from the individual ([0026], “the data processing system 22 may utilize machine learning (e.g., a trained artificial neural network) that uses inputs from a user provided via the user interface 30. The user inputs may be … reinforcing (e.g., the user tells the robot when the robot does something correctly), …”; [0046], “The feedback provided is used to periodically retrain the trained model 306 such that a training data set is developed and modified over time as inspections are performed.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Breazeal to update the machine learning model based on the confirmation received from the individual, as taught by Tan. This modification results in a robotic system that takes advantage of the strengths and flexibility offered by the machine learning model of Tan, namely increased performance efficiency and the ability to adapt the learning model to constantly improve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
el Kaliouby et al. (US 2011/0263946 A1) teaches a digital computer processing data indicative of images of facial and head movements of a subject to determine a mental state of said subject and associating the mental state with at least two events. The outputting instructions for providing to a user information relating to at least one said mental state.
Huang (US 2019/0184569 A1) teaches a robot configured to receive image signal and/or voice signal where the robot is located, determine user’s intention based on the image signal and/or voice signal, and control operation of a motor to drive the robot to perform the user’s intention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664